AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District of South Carolina




   Sun Suk d/b/a Saky Japanese Restaurant, LLC,
         Jannette Fisher Spires, Tommie A.
        Spires, Jr., Ramone M. Jackson d/b/a
  Professional Cuts, LLC, and Olga Mazyck d/b/a a
                Natural Beauty Salon,
                       Plaintiffs
                          v.                                               Civil Action No.      3:17-02674-JMC

                 United States of America
                        Defendant

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                    recover from the defendant (name)              the amount of            dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of     %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .

O other: the Plaintiffs shall take nothing of the Defendant and this action is dismissed pursuant to Rule 12(b)(1) of the
Federal Rules of Civil Procedure for lack of subject matter jurisdiction.



This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The Court having granted
defendant’s motion to dismiss.


Date: December 26, 2018                                                   CLERK OF COURT


                                                                                              s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
